ALLEN, Judge.
The juvenile appellant challenges an order of disposition by which she was found guilty of various charges and placed in a juvenile program. She argues that the judge should have granted her motions for judgment of acquittal. Although we conclude that the trial judge properly denied the motions as to the charges of burglary of a structure and criminal mischief, we conclude that the motions should have been granted as to the two charges of burglary of a dwelling. The evidence was that the appellant spray painted unenclosed exterior areas of the two dwellings, but there was no suggestion that she entered the dwellings or any enclosed curti-lage. Accordingly, burglary of the dwellings was not proven. See State v. Hamilton, 660 So.2d 1038 (Fla.1995).
The order of disposition is therefore affirmed in part and reversed in part, and this case is remanded for entry of a new order.
MICKLE and LAWRENCE, JJ., concur.